Citation Nr: 1401692	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating effective in September 2001.  The Veteran appealed that decision to the Board.  In a September 2003 decision, the RO changed the rating to 30 percent, effective in September 2001 and in a November 2005 decision, the RO assigned a 50 percent disability rating effective in September 2005.  In a June 2006 decision, the Board granted the appeal to the extent of a 50 percent disability rating effective in September 2001

The Veteran appealed the June 2006 Board decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In October 2007, the Veterans Court vacated the June 2006 decision and remanded the matter for actions consistent with the Joint Motion for Remand of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In March 2008, the Board remanded the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD to the RO for additional development.  In a May 2009 decision, the Board granted the appeal to the extent of a 70 percent initial disability rating for PTSD.  

The Veteran appealed that May 2009 Board decision to the Veterans Court.  In January 2010, the Veterans Court vacated that part of the May 2009 decision that denied an initial rating greater than 70 percent and remanded the issue to the Board for compliance with the instructions the Parties' Joint Motion for Partial Remand.  The Board remanded the matter to the RO in June 2010.  In an October 2012 decision, the Board denied entitlement to a disability rating in excess of 70 percent for PTSD and remanded issues of entitlement to service connection for headaches and entitlement to TDIU.  

The Veteran appealed to the Veterans Court that part of the October 2012 decision that denied a disability rating higher than 70 percent for PTSD.  In September of 2013, the Veterans Court vacated that part of the October 2012 decision that had denied an initial disability rating higher than 70 percent for PTSD and remanded the matter to the Board for further proceedings consistent with the terms of the Parties' Joint Motion for Partial Remand.  

In February 2003, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted by the Parties in the September 2013 Joint Motion, of record is a vacation printout from April 2008, annotated by the Veteran that "[s]ome of these vacation was taken because of my illness."  The Parties agreed that the Board should have asked the Veteran to clarify to which illness or illnesses his lay statement pertained and the Parties cited to legal authority that the Board should remand a case if further clarification of evidence is essential to a proper appellate decision.  The Parties stated that it was necessary for the Board to clarify to what the Veteran was referring in that statement and how many days he took off due to his illness.  

In argument received in December 2013, the Veteran's representative requested that a remand to the RO is necessary for additional development.  Following review of the evidence, the Board finds that remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence.  




Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting the following:  

(a)  That the Veteran explain his statement on the vacation printout, received by VA in April 2008, that "[s]ome of these vacation was taken because of my illness."  In particular, that he explain as to which illness or illnesses he was referring and that he inform VA as to how many days he was off work with regard to the illness or illnesses, and if off work due to more than one illness, that he allocate the number of days to each illness.

(b)  That the Veteran provide clarification or documentation as to his work and educational history.  

(c)  That the Veteran provide the necessary information and authorization for VA to request further information directly from his former employer regarding the reason for his termination.  

2.  Send a letter to the Veteran's former employer requesting the reason for the Veteran's termination.  

3.  Obtain any records of relevant VA treatment of the Veteran that have not already been associated with the claims file and associate such records with the claims file.  If there are no such records, then associate with the claims file a negative response.  

4.  After the above development is completed and all obtainable information is associated with the claims file, ensure that the Veteran is scheduled for an appropriate examination with regard to the severity of his PTSD.  The examiner must review the Veteran's claims file, interview the Veteran and conduct a psychiatric examination.  The examiner must describe the Veteran's symptoms resulting from PTSD and must provide a rationale for any conclusions reached.  In particular, the examiner is asked to accomplish the following:

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD resulted in total occupational impairment for any period of time since or contemporaneous to when he filed his claim in 2001.  Regardless of the conclusion reached by the examiner, the examiner must address the impact of the Veteran's PTSD symptoms on his ability to maintain sedentary employment in light of his symptoms and his educational and occupational history.  If the examiner determines that his PTSD did result in total occupational impairment, the examiner must specify the symptoms that resulted in such impairment.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD resulted in total social impairment for any period of time since or contemporaneous to when he filed his claim in 2001.  If the examiner determines that his PTSD did result in total social impairment, the examiner must specify the symptoms that resulted in such impairment.  

5.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if appropriate.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



